In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00192-CR
        ______________________________


       DONALD BRIAN MOSLEY, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 354th Judicial District Court
                Hunt County, Texas
               Trial Court No. 25261




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Donald Brian Mosley appeals from his conviction for the offense of sexual performance by

a child. TEX. PENAL CODE ANN. § 42.25(c) (Vernon Supp. 2009). Mosley pled guilty to the

charges without a plea agreement. The trial court assessed his punishment and sentenced Mosley

to forty years’ imprisonment. He was represented by appointed counsel at trial and on appeal.

       Mosley’s attorney has filed a brief which discusses the record and reviews the proceedings

in great detail. Counsel has thus provided a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. This meets the requirements of

Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Mosley January 28, 2010, informing Mosley of his

right to file a pro se response and of his right to review the record. Counsel has also filed a motion

with this Court seeking to withdraw as counsel in this appeal. Mosley has neither filed a pro se

response, nor has he requested an extension of time in which to file such response.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).




                                                  2
         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             April 12, 2010
Date Decided:               April 13, 2010

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Mosley in this case. No substitute counsel will be appointed. Should
Mosley wish to seek further review of this case by the Texas Court of Criminal Appeals, Mosley must either retain an
attorney to file a petition for discretionary review or Mosley must file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3